DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations drawn to mental concepts (comparing of data/ information as it pertains to a financial transaction/ authorization). The limitations of method claim 1 recite receiving data and corresponding system and computer readable medium claims (15 and 20) include receiving data  (routine data gathering),  detecting and correlating (the abstract idea of comparing data, analogous to a bouncer checking an identification card to a live person).  Comparing of data is just a mental step.  The providing of an output is insignificant post solution activity.  Verifying data is just routine data gather and comparison of data as it pertains to authorizing a person.  
The claim limitations under their broadest reasonable interpretation covers performance in the mind but for generic computer components such as a user interface.  Therefore, nothing in the claim precludes the steps from being performed in the human mind.  The additional element of a user interface is merely post solution activity and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As the claim limitations are drawn to mental steps, they cannot be integrated into a practical application or provide an inventive concept.  The dependent claims are rejected at least based on their dependency and that they further specify details of the abstract idea of data comparison/ matching as part of a mental process/ financial transaction.
Appropriate correction is requested.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benkreira et al. (US 20200042773).
Re claim 1, Benkreira et al. et al. teaches:
	Receiving data from a user that comprises a first photo containing both a live facial image of the user and an identification document that contains a photographed facial image, the received data further including non-facial identifying data contained in the identification document of the first photo or at least one other photo of the identification document (FIG. 3 and paragraph [0058]+);
Detecting facial images from the first photo and no facial identifying data from the first photo or the at least one other photo (FIG. 3+);
Correlating the detected facial images of the first photo and determining whether or not the facial images are of the same person (FIG. 3);
Verifying the detected non facial identifying data by comparing it to non-facial identifying data of a verification entity to determining whether the data is the same (FIG. 3+);
Providing an output of a verification results to a user on a user interface (FIG. 3+).
Though silent to reciting comparing the received data from the user to preexisting stored data of other users to determine whether the user is a singular unique user or an existing user, paragraph [0055]+ teaches that a user can be signed up for a new account and that existing accounts can be accessed (paragraph [0052]+) and therefore it would have been obvious to determine whether it’s a new or existing customer in order to ensure it’s a new customer and not a previous/ duplicate customer for record keeping/ accuracy/ security.
Re claim 2, paragraph [0026]+ teaches registering a new user and taking a selfie, which would have been obvious to store data for comparison for subsequent use after the new user account is created.
Re claim 3, FIG. 3+ teaches such limitations.
Re claims 5-6, though silent to encoding/ encrypting data that is transmitted, the Examiner notes that it is well known and conventional to encode/ encrypt personal/ private data for communication for security purposes, and thus it would have been obvious to try to such expected results.
Re claim 7, paragraph [0058]+ teaches such limitations. 
Re claim 8, paragraph [0034]+ teaches barcodes, QR codes, and paragraph [0047]+ teaches OCR (text).
Re claim 9, paragraph [0017]+ teaches a government entity.
Re claim 10, FIG. 2+ teaches that the verification status (no match/  invalid) is output, wherein it would have been obvious for security to not create an account when the data is inappropriate.  Alternatively, its conventional to not setup another account when a duplicate account exists for a user, for security/ accuracy.
Re claims 11-13, 15, and 16-20, the limitations have been discussed above re claims 1-3, 5, and 7-10 as discussed above. Though silent to explicitly reciting the modules, re claim 11, and instructions of claim 20 the Examiner notes that the limitations are functionally equivalent to that taught by the prior art re claim 1, and that the modules/ instructions can broadly be interpreted as part of the software that performs the various method steps. 
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benkeira et al., as discussed above, in view of LV et al. (US 20200296132).
Re claims 4 and 14, the teachings of Benkreira et al. have been discussed above but are silent to the enhanced photo as recited and detecting and correlating the facial images from both photos.
LV et al. teaches (paragraph [0016]+) that a first image is processed and data from a first image is compared to an enhanced (different distance image) to detect and validating the match (interpreted as facial matching equivalent).
Prior to the effective filing date it would have been obvious to combine the teachings for additional security and enhanced accuracy by comparing first and second images.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887